 Case 7:19-cv-00381-GEC Document 37 Filed 05/11/20 Page 1 of 1 Pageid#: 154



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

JAMES C. JUSTICE III
                                                         Action No: 7-19-cv-0381
                                                         Date: May 11, 2020
 vs.
                                                         Judge: Hon. Glen Conrad
                                                         Court Reporter: JoRita Meyer
 A&G COAL CORP et al
                                                         Deputy Clerk: Susan Moody



 Plaintiff Attorney(s)                           Defendant Attorney(s)
 Aaron Houchens, Esq.                            Krista Frith, Esq.



                                    LIST OF WITNESSES

 PLAINTIFF/GOVERNMENT:                            DEFENDANT:
 None                                             None



PROCEEDINGS:
Parties present by counsel telephonically on record for conduct of oral argument on the
defendant’s Motion to Dismiss filed 11/12/2019 at Document #22.
Oral Argument by counsel for USA Response by counsel for the plaintiff.
Order to follow in near future.




Time in Court: 3:02-3:11 pm 9 mins.
